           Case 1:20-cv-07134-PKC Document 10 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
TIMMY WALLACE

                                   Petitioner,                           15 cr 794 (PKC)
                                                                         20 cv 7134 (PKC)

                 -against-
                                                                         ORDER
UNITED STATES OF AMERICA,

                                    Respondent.
-----------------------------------------------------------x

P. KEVIN CASTEL, District Judge:

                 Mr. Wallace petitions this Court to vacate his sentence. He has moved to have the

Court request that counsel undertake his representation and assist him in filing his reply. (Doc 198.)

                 I have considered, to the extent feasible at this early stage, the factors set forth in

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). At this stage, Mr. Wallace has not

demonstrated that the appointment of counsel is necessary to a full exploration of the issues,

although I may revisit this issue as the matter proceeds.

                 Petitioner’s application for the appointment of counsel is denied without prejudice.

                 Mr. Wallace has also filed a Motion for Default Judgment on November 13, 2020.

(Doc 203.) It appears that he has not received the government’s Memorandum of Law in Opposition

to his petition to vacate his sentence. The government is directed to mail another copy of their

Memorandum of Law in Opposition to Mr. Wallace within 5 days of this order. Mr. Wallace shall

have thirty days from the date of this Order to file his reply. Petitioner’s motion for entry of a

default judgment is denied. The clerk shall terminate the respective motions (Docs 198, 203).

                 SO ORDERED.




                                                                Mailed to Mr. Wallace on 11/17/2020
        Case 1:20-cv-07134-PKC Document 10 Filed 11/17/20 Page 2 of 2




Dated: New York, New York
       November 17, 2020




                                              Mailed to Mr. Wallace on 11/17/2020
